DETAILED ACTION
Status of Claims

1. 	Applicant's amendment of claims 1, 4-6, and 11-12 in “Claims -08/26/2021” with “Amendment/Req. Reconsideration-After Non-Final Reject - 08/26/2021”, have been acknowledged by Examiner.
This office action considers claims 1-19 pending for prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-2, 4-13, and 15-19 are rejected under 35 U.S.C.103 as being unpatentable over Megahed et al. (US 20020172025 A1; hereinafter Megahed), in view of Zhao et al. (US 20130221506 A1; hereinafter Zhao), further in view of Chen et al. (US 20190074264 A1; hereinafter Chen). 
Regarding claim 1, Megahed teaches a microelectronic assembly (see the entire document, specifically Fig. 1+; [0028+], and as cited below), comprising: 
a die (810; Fig. 8; [0072]; semiconductor die) having a front side and a back side, the die (810; Fig. 8; [0072]; semiconductor die) comprising (see below for “a semiconductor material”) and conductive contacts (808; [0077]) at the front side.
As noted above, Megahed does not expressly disclose “(the die comprising) a semiconductor material”, though Megahed does teach that the die is a semiconductor die. 
However, in the analogous art, Zhao teaches a semiconductor package stack ([Abstract]), wherein (Fig. 1+; [0022+]) an active die (412; Fig. 4; [0034] in view of [0029]) is connected to a silicon interposer (452; [0035]) comprising of vias (456), where the active die (412; Fig. 4; [0034] in view of [0029]) is a semiconductor die comprising of silicon, and the active die (412; Fig. 4; [0034] in view of [0029]) is connected to the silicon interposer (452; [0035]) through micro bumps (456).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Megahed’s semiconductor die  material in view of Zhao’s semiconductor die material, and thereby, modified Megahed’s (by Zhao) device will have the die (Megahed 810; Fig. 8; [0072] in view of material of Zhao [0034] in view of [0029]; semiconductor die comprising of silicon) comprising a semiconductor material and conductive contacts (Megahed 808; [0077]) at the front side
 The ordinary artisan would have been motivated to modify Megahed in the manner set forth above, at least, because this inclusion an active semiconductor die Zhao [0034, 0029]), where silicon is a reliable semiconductor material.
Modified Megahed (by Zhao) further teaches
a thermal layer (Megahed 820; see [0071, 0074, 0078, 0080, 0081, 0082, 0083, 0089]; where substrate 820 comprises of thermally conductive vias 828, 851,855; therefore, it is construed that substrate 820 is a thermal layer) attached to the back side of the die (810), 
the thermal layer (Megahed 820; see [0071, 0074, 0078, 0080, 0081, 0083, 0089]) comprising (see below for “the semiconductor material”) and a conductive pathway (Megahed {851, 855}; see [0081, 0083, 0089]). 
As noted above, modified Megahed (by Zhao) does not expressly disclose “(the thermal layer comprising) the semiconductor material (and a conductive pathway)”. 
However, in the analogous art, Chen teaches a semiconductor package structure ([Abstract]), wherein (Fig. 1+; [0022+]) a second substrate (24; Fig. 1; [0048]) comprising of thermal vias (28; [0050]) is connected to a first semiconductor element (12), where the second substrate (24; Fig. 1; [0048]) comprises of a glass-reinforced epoxy resin material (e.g., FR4), silicon, ceramic, or a combination of two or more thereof. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute modified Megahed’s FR4 based laminate or ceramic material of the substrate with Chen’s FR4 based laminate or ceramic or silicon material of the substrate, because they have equivalent properties, as recognized by Chen’s FR4 based laminate or ceramic or silicon material of the Megahed teaches a FR4 based laminate or ceramic material of the substrate ([0033]). It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II], 
and thereby, modified Megahed’s (by Zhao and Chen) device will have the thermal layer (Megahed 820; see [0071, 0074, 0078, 0080, 0081, 0083, 0089] in view of material of Chen [0048]; silicon) comprising the semiconductor material (in view of material of Chen [0048]; silicon) and a conductive pathway (Megahed {851, 855}; see [0081, 0083, 0089]). 
Modified Megahed (by Zhao and Chen) further teaches 
wherein the thermal layer (Megahed 820; see [0071, 0074, 0078, 0080, 0081, 0083, 0089]) is attached to the back side of the die (Megahed 810) by metal-to-metal interconnects, by solder interconnects, or by hybrid bonding (see Megahed [0073, 0075], where 810 is attached to 820 via layers 813 and 817, where 813 and 817 both comprise of metal materials, where 813 is a solder, and a solder comprises of metal, where 817 comprises of metal; thus, it is construed that the connection of layers 813 to 817 is a metal-to-metal interconnect; see also [0051] of the “Specification” of the instant disclose where it states that metal-to-metal interconnects comprise of copper-to-copper interconnects, plated interconnects, bumps, pillars, or the like), and wherein the conductive pathway (Megahed {851, 855}; see [0081, 0083, 0089]) extends from a front side of the thermal layer (Megahed 820) to a back side of the thermal layer (Megahed 820).  
Regarding claim 2, modified Megahed (by Zhao and Chen) teaches all of the features of claim 1. 
Megahed further teaches wherein the conductive pathway ({851, 855}; see [0081, 0083, 0089]) of the thermal layer (820) is electrically interconnected with a device layer of the die (810; [0077-0078]).
Regarding claim 4, modified Megahed (by Zhao and Chen) teaches all of the features of claim 1.
Modified Megahed (by Zhao and Chen) further teaches wherein the semiconductor material of the die (Megahed 810; Fig. 8; [0072] in view of material of Zhao [0034] in view of [0029]; semiconductor die comprising of silicon) is a first semiconductor material and the semiconductor material of the thermal layer (Megahed 820; see [0071, 0074, 0078, 0080, 0081, 0083, 0089] in view of material of Chen [0048]; silicon)  is a second semiconductor material.
Regarding claim 5, modified Megahed (by Zhao and Chen) teaches all of the features of claim 1. 
Modified Megahed (by Zhao and Chen) further wherein the semiconductor material (Megahed 810; Fig. 8; [0072] in view of material of Zhao [0034] in view of [0029]; semiconductor die comprising of silicon); (Megahed 820; see [0071, 0074, 0078, 0080, 0081, 0083, 0089] in view of material of Chen [0048]; silicon) includes one or more of group II-VI, III-V, or IV materials.  
Regarding claim 6, modified Megahed (by Zhao and Chen) teaches all of the features of claim 1. 
Megahed (by Zhao and Chen) further teaches wherein the Megahed 810; Fig. 8; [0072] in view of material of Zhao [0034] in view of [0029]; semiconductor die comprising of silicon); (Megahed 820; see [0071, 0074, 0078, 0080, 0081, 0083, 0089] in view of material of Chen [0048]; silicon) includes one or more of silicon, germanium, indium antimonide, lead telluride, indium arsenide, indium phosphide, gallium arsenide, sapphire, diamond, glass, ceramic, or gallium antimonide.
Regarding claim 7, modified Megahed (by Zhao and Chen) teaches all of the features of claim 1. 
Megahed further teaches wherein the conductive pathway ({851, 855}; see [0081, 0083, 0089]) is an individual one of a plurality of conductive pathways ({851, 855}; see [0081, 0083, 0089]) of the thermal layer (820).  
Regarding claim 8, modified Megahed (by Zhao and Chen) teaches all of the features of claim 1. 
Megahed further teaches wherein the conductive pathway ({851, 855}; see [0081, 0083, 0089]) is a portion of an electrical device (883; see [0081, 0083, 0089]; inductor) of the thermal layer (820).  
Regarding claim 9, modified Megahed (by Zhao and Chen) teaches all of the features of claim 8. 
Megahed further teaches wherein the electrical device (883; see [0080, 0083, 0089]; inductor) is at least one of: (an antenna); and an inductor (883; see [0081, 0083, 0089]; inductor).  
Regarding claim 10, modified Megahed (by Zhao and Chen) teaches all of the features of claim 1. 
Megahed further teaches wherein the thermal layer (820; see [0074]; 100.0 to 150.0 microns) has a thickness between 30 microns and 300 microns.  
Regarding claim 11, Megahed teaches a computing device (see the entire document, specifically Fig. 1+; [0028+], see also [0013], for wireless communications devices and Bluetooth RF transceivers, and as cited below), comprising: 
a die (810; Fig. 8; [0072]; semiconductor die) having a front side and a back side, the die (810; Fig. 8; [0072]; semiconductor die) comprising (see below for “a semiconductor material”)
As noted above, Megahed does not expressly disclose “(the die comprising) a semiconductor material”, though Megahed does teach that the die is a semiconductor die. 
However, in the analogous art, Zhao teaches a semiconductor package stack ([Abstract]), wherein (Fig. 1+; [0022+]) an active die (412; Fig. 4; [0034] in view of [0029]) is connected to a silicon interposer (452; [0035]) comprising of vias (456), where the active die (412; Fig. 4; [0034] in view of [0029]) is a semiconductor die comprising of silicon, and the active die (412; Fig. 4; [0034] in view of [0029]) is connected to the silicon interposer (452; [0035]) through micro bumps (456).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Megahed’s semiconductor die  material in view of Zhao’s semiconductor die material, and thereby, modified Megahed’s (by Zhao) device will have the die (Megahed 810; Fig. 8; [0072] in view of Zhao [0034] in view of [0029]; semiconductor die comprising of silicon) comprising a semiconductor material and conductive contacts (Megahed 808; [0077]) at the front side
 The ordinary artisan would have been motivated to modify Megahed in the manner set forth above, at least, because this inclusion an active semiconductor die comprising of silicon (Zhao [0034, 0029]), where silicon is a reliable semiconductor material.
Modified Megahed (by Zhao) further teaches
and a thermal layer (Megahed 820; see [0071, 0074, 0078, 0080, 0081, 0082, 0083, 0089]; where substrate 820 comprises of thermally conductive vias 828, 851,855; therefore, it is construed that substrate 820 is a thermal layer) coupled to the back side of the die (Megahed 810), 
the thermal layer (Megahed 820; see [0071, 0074, 0078, 0080, 0081, 0083, 0089]) comprising (see below for “the semiconductor material”) and a conductive pathway (Megahed {851, 855}; see [0081, 0083, 0089]). 
As noted above, modified Megahed (by Zhao) does not expressly disclose “(the thermal layer comprising) the semiconductor material (and a conductive pathway)”. 
However, in the analogous art, Chen teaches a semiconductor package structure ([Abstract]), wherein (Fig. 1+; [0022+]) a second substrate (24; Fig. 1; [0048]) comprising of thermal vias (28; [0050]) is connected to a first semiconductor element (12), where the second substrate (24; Fig. 1; [0048]) comprises of a glass-reinforced epoxy resin material (e.g., FR4), silicon, ceramic, or a combination of two or more thereof. 
Megahed’s FR4 based laminate or ceramic material of the substrate with Chen’s FR4 based laminate or ceramic or silicon material of the substrate, because they have equivalent properties, as recognized by Chen’s FR4 based laminate or ceramic or silicon material of the substrate or a combination of two or more thereof ([0048]), whereas modified Megahed teaches a FR4 based laminate or ceramic material of the substrate ([0033]). It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II], 
and thereby, modified Megahed’s (by Zhao and Chen) device will have the thermal layer (Megahed 820; see [0071, 0074, 0078, 0080, 0081, 0083, 0089] in view of material of Chen [0048]; silicon) comprising the semiconductor material (in view of material of Chen [0048]; silicon) and a conductive pathway (Megahed {851, 855}; see [0081, 0083, 0089]). 
Modified Megahed (by Zhao and Chen) further teaches 
wherein the thermal layer (Megahed 820; see [0071, 0074, 0078, 0080, 0081, 0083, 0089]) is attached to the back side of the die (Megahed 810) by metal-to-metal interconnects, by solder interconnects, or by hybrid bonding (see Megahed [0073, 0075], where 810 is attached to 820 via layers 813 and 817, where 813 and 817 both comprise of metal materials, where 813 is a solder, and a solder comprises of metal, where 817 comprises of metal; thus, it is construed that the connection of layers 813 to 817 is a metal-to-metal interconnect; see also [0051] of the “Specification” of the instant disclose where it states that metal-to-metal interconnects comprise of copper-to-copper interconnects, plated interconnects, bumps, pillars, or the like), and wherein the conductive pathway (Megahed {851, 855}; see [0081, 0083, 0089]) extends from a front side of the thermal layer (Megahed 820) to a back side of the thermal layer (Megahed 820).  
Regarding claim 12, modified Megahed (by Zhao and Chen) teaches all of the features of claim 11.
Modified Megahed (by Zhao and Chen) further teaches wherein the semiconductor material of the die (Megahed 810; Fig. 8; [0072] in view of material of Zhao [0034] in view of [0029]; semiconductor die comprising of silicon) is a first semiconductor material and the semiconductor material of the thermal layer (Megahed 820; see [0071, 0074, 0078, 0080, 0081, 0083, 0089] in view of material of Chen [0048]; silicon)  is a second semiconductor material.
Regarding claim 13, modified Megahed (by Zhao and Chen) teaches all of the features of claim 11. 
Megahed further teaches wherein the conductive pathway ({851, 855}; see [0081, 0083, 0089]) is an individual one of a plurality of conductive pathways ({851, 855}; see [0080, 0083, 0089]) of the thermal layer (820).  
Regarding claim 15, modified Megahed (by Zhao and Chen) teaches all of the features of claim 13. 
Megahed further comprising at least one electrical interconnection (853; see [0081]) at the back side of the thermal layer between at least two conductive pathways ({851, 855}; see [0081, 0083, 0089]) of the thermal layer (820).  
Regarding claim 16, modified Megahed (by Zhao and Chen) teaches all of the features of claim 15. 
Megahed further teaches wherein the at least one electrical interconnection (853; see [0081]) is a portion of an electrical device (883; see [0081, 0083, 0089]; inductor) of the thermal layer (820).  
Regarding claim 17, modified Megahed (by Zhao and Chen) teaches all of the features of claim 16. 
Megahed further teaches wherein the electrical device (883; see [0081, 0083, 0089]; inductor) is an inductor (883; see [0081, 0083, 0089]; inductor).  
Regarding claim 18, modified Megahed (by Zhao and Chen) teaches all of the features of claim 11. 
Megahed further teaches wherein the computing device (see [0013], for wireless communications devices and Bluetooth RF transceivers) is a handheld computing device (see [0013], for wireless communications devices and Bluetooth RF transceivers).
Regarding claim 19, modified Megahed (by Zhao and Chen) teaches all of the features of claim 11. 
Megahed further teaches wherein the thermal layer (820; see [0074]; 100.0 to 150.0 microns) has a thickness between 30 microns and 300 microns.  
3.	Claim 3 is rejected under 35 U.S.C.103 as being unpatentable over Megahed et al. (US 20020172025 A1; hereinafter Megahed), in view of Zhao et al. (US 20130221506 A1; hereinafter Zhao), further in view of Chen et al. (US 20190074264 A1; hereinafter Chen) and the following statement. 
Regarding claim 3, modified Megahed (by Zhao and Chen) teaches all of the features of claim 1. 
Modified Megahed (by Zhao and Chen) further teaches wherein the conductive pathway ({851, 855}; see [0081, 0083, 0089]) (see below for “is not electrically interconnected with”) a device layer of the die (810; [0077-0078]).  
As noted above, modified Megahed (by Zhao and Chen) does not expressly disclose “(wherein the conductive pathway) is not electrically interconnected with (device layer of the die)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the conductive pathway is not electrically interconnected with a device layer of the die” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the conductive pathway is not electrically interconnected with a device layer of the die). Also, the Applicant has not shown that “wherein the conductive pathway is not electrically interconnected with a device layer of the die” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, Claim 2 of the instant disclosure discloses other possible options such as “wherein the conductive pathway of the thermal layer is electrically interconnected with a device layer of the die”. Thus, the claimed “wherein the conductive pathway is not electrically interconnected with a device layer of the die” is not critical to the invention. 
In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the conductive pathway is not electrically interconnected with a device layer of the die” is significant, the claimed limitation of “wherein the conductive Megahed (by Zhao and Chen).
4.	Claim 14 is rejected under 35 U.S.C.103 as being unpatentable over Megahed et al. (US 20020172025 A1; hereinafter Megahed), in view of Zhao et al. (US 20130221506 A1; hereinafter Zhao), further in view of Chen et al. (US 20190074264 A1; hereinafter Chen) and Dungan (US 20170033031 A1; hereinafter Dungan). 
Regarding claim 14, modified Megahed (by Zhao and Chen) teaches all of the features of claim 13. 
Modified Megahed (by Zhao and Chen) further teaches wherein at least two conductive pathways ({851, 855}; see [0081, 0083, 0089]) (see below for “have a different width”)
As noted above, modified Megahed (by Zhao and Chen) does not expressly disclose “(wherein at least two conductive pathways) have a different width”.
However, in the analogous art, Dungan teaches a semiconductor package ([Abstract]), wherein (Fig. 1+; [0022+]) providing contact pads and routing layers having sufficient areal dimensions to ensure contact with respective ones of the first-sixth pluralities of vias 234, 236, 238, 240, 242 and 244 serves to spread the heat generated by the output stage 203 across the module substrate 204, and through to the heat spreader to which the third contact pad 231 is connected ([0055]), where the widths and depths of the arrays of the first-sixth pluralities of vias 234, 236, 238, 240, 242 and 244 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Megahed’s via structure in view of Dungan’s vias with differing, and thereby, modified Megahed’s (by Zhao and Chen and Dungan) device will have wherein at least two conductive pathways (Megahed {851, 855}; see [0081, 0083, 0089] in view of Dungan [0056]) have a different width (in view of Dungan [0056]).	
The ordinary artisan would have been motivated to modify Megahed in the manner set forth above, at least, because this inclusion widths and depths of the arrays of the first-sixth pluralities that can differ, where the width and depth of each of the first-sixth pluralities of vias at each level are selected to ensure contact across the widths and depths of routing layers (Dungan [0055-0056]), which will help serve to spread the heat generated by the output stage across the module substrate, and through to the heat spreader to which the third contact pad is connected (Dungan [0055-0056]).
Response to Arguments
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 08/26/2021 have been fully considered, but they are not persuasive, because of the following: the Applicant's amendment of claims 1 and 11 necessitated the shift in new grounds of rejection detailed in sections above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims above.
Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898